EXHIBIT “A”
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

    IN RE:                                                         §
                                                                   §
    REAGOR-DYKES MOTORS, LP, et al.1                               § Case No. 18-50214-rlj-11
                                                                   § Jointly Administered
                                       Debtors.                    §


      ORDER GRANTING AMENDED JOINT MOTION TO APPROVE STIPULATION
                          [DOCKET NO. _____]

           Came before the Court, an Amended Joint Motion to Approve Stipulation (the “Joint

Motion”)2 filed by Reagor-Dykes Snyder, L.P.; General Motors, LLC; and AmeriCredit Financial

Services, Inc. d/b/a GM Financial (collectively, the “Parties”). The Parties appearing through

counsel announced to the Court that they had reached an agreement and the Court finding that such

agreement should be approved, the Court finds that: (i) jurisdiction and venue are proper; (ii) this


1
 The Debtors are Reagor-Dykes Imports, LP (Case No. 18-50215), Reagor-Dykes Amarillo (Case No. 18-50216),
Reagor-Dykes Auto Company, LP (Case No. 18-50217), Reagor-Dykes Plainview, LP (Case No. 18-50218), Reagor-
Dykes Floydada, LP (Case No. 18-50219), Reagor-Dykes III LLC (Case No. 18-50322), Reagor-Dykes Snyder, L.P.
(Case No. 18-50321), Reagor-Dykes II LLC (Case No. 18-50323), Reagor Auto Mall, Ltd. (Case No. 18-50324), and
Reagor Auto Mall I LLC (Case No. 18-50325).
2
    All Capitalized terms not defined herein shall have the meaning ascribed to them in the Joint Motion.

AGREED ORDER GRANTING AMENDED JOINT MOTION TO APPROVE STIPULATION                                           PAGE 1 OF 3
106069.000633 4846-3365-1624.1
is a core proceeding over which the Court has authority to enter final orders; (iii) the relief

requested in the Joint Motion is in the best interests of the Debtors, their estates, and their creditors,

including GM LLC and GM Financial; (iv) the Parties provided adequate notice of the Joint

Motion under the circumstances and no other or further notice is necessary; (v) all objections to

the Joint Motion have been resolved by this Order or are overruled in their entirety; and (vi) GM

LLC, GM Financial, and the Debtors have demonstrated good cause for entry of this Order.

         Accordingly, IT IS THEREFORE ORDERED as follows:

         1.        The Joint Motion is GRANTED;

         2.        Upon the entry of this Order, Debtor, GM LLC, and GM Financial shall enter into

the following stipulation:

                   (a)       Debtor is obligated to GM LLC in the amount of $58,094.03 arising from
                             audits at the Debtor’s dealership;

                   (b)       GM LLC is obligated to Debtor in the amount of $704,862.31 arising from
                             dealer incentives owed to Debtor;

                   (c)       Debtor is obligated to GM Financial in an amount far in excess of the
                             amounts due from GM LLC to the Debtor;

                   (d)       GM Financial has a properly perfected, first priority security interest in and
                             over the net amount due by GM LLC to Debtor;

                   (e)       The Parties permit GM LLC to pay GM Financial the sum of $646,768.28;
                             and,

                   (f)       Debtor, reserves its rights to attempt to surcharge GM Financial, and to
                             assert any relevant Chapter 5 claims not inconsistent with this stipulation.

         3.        This Order shall be effective immediately upon entry on the docket; and

         4.        This Court shall retain jurisdiction to hear and determine all matters arising from

and related to the interpretation or implementation of this Order.

                                        # # # END OF ORDER # # #




AGREED ORDER GRANTING AMENDED JOINT MOTION TO APPROVE STIPULATION                               PAGE 2 OF 3
106069.000633 4846-3365-1624.1
Agreed to by:

/s/ Mark E. Andrews
Mark E. Andrews (TX Bar No. 01253520)
mandrews@dykema.com
Aaron M. Kaufman (TX Bar No. 24060067)
akaufman@dykema.com
Jane A. Gerber (TX Bar No. 24092416)
jgerber@dykema.com
DYKEMA GOSSETT PLLC
1717 Main Street, Suite 4200
Dallas, TX 75201
Phone: (214) 462-6400
Fax: (214) 462-6401

COUNSEL FOR GENERAL MOTORS, LLC

and

/s/ Marcus A. Helt (with permission)
Marcus A. Helt (TX Bar No. 24052187)
mhelt@foley.com
C. Ashley Ellis (TX Bar No. 00794824)
aellis@foley.com
FOLEY GARDERE
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, TX 75201
Phone: (214) 999-3000
Fax: (214) 999-4667

COUNSEL FOR REAGOR-DYKES MOTORS,
LP et al.

and

/s/ Stephen P. Strohschein (with permission)
Stephen P. Strohschein (LA Bar No. 012541)
sstrohschein@mcglinchey.com
MCGLINCHEY STAFFORD
301 Main St., Suite 1400
Baton Rouge, LA 70801
Phone: (225) 382-3634
Fax: (335) 343-3076

COUNSEL FOR AMERICREDIT FINANCIAL
SERVICES, INC. D/B/A GM FINANCIAL

AGREED ORDER GRANTING AMENDED JOINT MOTION TO APPROVE STIPULATION   PAGE 3 OF 3
106069.000633 4846-3365-1624.1
